Broyles, P. J.
Where a writ of certiorari to review errors alleged to have been committed in a criminal ease in a city court has been sanctioned, the solicitor-general of the circuit in which the city having such court is located must be given timely notice of the sanction of the writ and of the time and place of hearing. The burden is upon the petitioner to show that such notice has been given; and unless this burden is carried the certiorari should be dismissed. Moore v. State, 96 Ga. 309 (22 S. E. 960); McElhannon v. State, 112 Ga. 221 (37 S. E. *507402); Culbreth v. State, 115 Ga. 242 (41 S. E. 594); Johnson v. State, 2 Ga. App. 181 (58 S. E. 415). It follows from this ruling that no error was committed in dismissing the certiorari in the instant case.
Decided December 19, 1917.
Certiorari; from Grady superior court — Judge Harrell. September 13, 1917.
L. W. Rigsby, for plaintiff in error.
R. C. Bell, solicitor-general, Ira Carlisle, solicitor, F. A. Hooper, contra.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.